DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The specification objections have been obviated in view of Applicant’s amendments filed 13 October 2021.
	The claim objections have been obviated in view of Applicant’s amendments filed 13 October 2021.
	Claims 1-4, as amended, are allowable. See below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “one of each row of the first set of adjustment holes” in lines 9-10. It is unclear what the fastening bolts are passing through to fix the supports onto the 
	Claim 1 recites the limitation “one of the two pivoting holes” in line 12. This limitation lacks proper antecedent basis in the claim. Applicant is recommended to amend the claim to read --the pivoting hole of the pivoting seat of the corresponding support--.
	Claim 1 recites the limitation “a bottom” in line 13. It is unclear if this is the same limitation as the “bottom” of the supports recited in line 5. Applicant is recommended to amend the claim to read --wherein the base plate is under the two clipless pedals.--
	Claim 3 recites the limitation “wherein the bottom plate is divided into two pieces.” There is insufficient antecedent basis for the “bottom plate” in the claim. It is unclear if this is the same limitation as the “base plate” or the “bottom” recited in claim 1. Further, if the “bottom plate” is analogous to the “base plate” of claim 1, claim 1 recites that the base plate is “a single piece” in line 1. This limitation limits the claims to the embodiment shown in Figures 1-5 of the instant application where the base plate is a single piece. Claim 3 recites structures of the second embodiment shown in Figure 6. If the “bottom plate” is analogous to the “bottom” of claim 1, the original disclosure does not give support for a bottom that is “divided into two pieces.” Applicant is recommended to cancel the claim.

Response to Arguments
	Applicant’s arguments have been considered but are moot because the amendments have put the claims in condition for allowance. See below.

Allowable Subject Matter
Claims 1-4 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach all of the functional and structural limitations of the claimed invention, further in view of the structures of the base plate, supports, and clipless pedals together.

The closest prior art of record includes Matsueda et al. (US 2009/0241827) and Machida (US 2013/0139745).
	Regarding independent claim 1, Matsueda teaches a footrest for a rowing machine (rowing boat footrest assembly 12), comprising: a base plate (footrest member 40), being a single piece, having a first set of adjustment holes (slots 68) arranged in two rows, each row comprising at least two adjustment holes, and the two rows being parallel to each other; … and two clipless pedals (shoe retaining mechanism 42), each having a pedal body …
	Matsueda fails to teach two supports, each being an L-shaped body comprised of a bottom and a pivoting seat, the bottom having two fixing holes, each fixing hole corresponding to one of the two rows of the first set of adjustment holes, and the pivoting seat having a pivoting 

	Regarding independent claim 1, Machida teaches a footrest for a rowing machine, comprising: a base plate (support plate 42), … having a first set of adjustment holes arranged in two rows, each row comprising at least two adjustment holes, and the two rows being parallel to each other; two supports (support pillars 44), each being an L-shaped body comprised of a bottom and a pivoting seat, … and the pivoting seat having a pivoting hole, … and two clipless pedals (adapters 14), each having a pedal body and a spindle (pivot pins 70), an outer end of each spindle being screwed into one of the two pivoting holes, wherein the base plate is under the two clipless pedals as a bottom.
	Machida fails to teach the base plate being a single piece and wherein the bottom of the supports having two fixing holes, each fixing hole corresponding to one of the two rows of the first set of adjustment holes, wherein each of the two supports is directly fixed onto the base plate by fastening bolts passing through the fixing holes and one of each row of the first set of adjustment holes.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Catrina A Letterman whose telephone number is (303)297-4297. The examiner can normally be reached Monday - Thursday, 8am - 4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/C.A.L./Examiner, Art Unit 3784                                                                                                                                                                                                        
/Joshua Lee/Primary Examiner, Art Unit 3784